DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 09/09/2019. Claims 1-5,8-11 and 13-16 are pending and examined below. 
 
Election/Restrictions
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An optical measurement system to extract the levels of hemoglobin and oxygen saturation in different layers of tissues, comprising: a light source with a plurality of wavelengths, configured to illuminate an area of tissue of a patient; a detector configured to capture the light signals reflecting from two or more layers of tissue from the illumined area of tissue at the plurality of illumination wavelengths; a processor configured to compute, based on the captured light signals, one or more estimates of hemoglobin and oxygen saturation levels in each of the two or more layers of tissue to determine the level of severity of circulatory complications due to diabetes; and a display or communication device configured to display or report the tissue vascular health as a function of the layer of tissue specific hemoglobin and oxygen saturation levels in each of the two or more layers tissue within the illuminated area of tissue of the patient.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of emitting light and capturing reflected light signals is insignificant extra-solution activity (mere data gathering). 
The step of estimating hemoglobin and oxygen saturation levels in two or more layers based on the measured light data is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of displaying tissue vascular health is insignificant extra solution activity (merely presenting data). 
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps and a display is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic optical sensor for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only processor, generic optical sensor for data collection, and display are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic optical sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-5, and 8-10 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 11, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method to extract the levels of hemoglobin and oxygen saturation in different layers of tissues of a patient to estimate the level of severity of circulatory complications due to diabetes, comprising: illuminating an area of tissue of a patient with light signals comprising a plurality of wavelengths; capturing light reflecting from two or more layers of tissue from the illuminated area of tissue by a detector configured to capture light reflecting from the tissue at the plurality of illumination wavelengths; estimating, based on the captured light signals, the severity of circulatory complications due to diabetes as a function of the layer of tissue specific hemoglobin and oxygen saturation levels in each of the two or more layers of tissue within the illuminated area of tissue of the patient; and reporting or displaying with a display or communication device the estimated severity of circulatory complications within the illuminated area of tissue.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of emitting light and capturing reflected light signals is insignificant extra-solution activity (mere data gathering). 
The step of estimating hemoglobin and oxygen saturation levels in two or more layers based on the measured light data is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of displaying tissue vascular health is insignificant extra solution activity (merely presenting data). 
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps and a display is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic optical sensor for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only processor, generic optical sensor for data collection, and display are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic optical sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 13-16 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100210931 A1 (hereinafter referred to as “Cuccia”) in view of US 20140276014 A1 (hereinafter referred to as “Khanicheh”).
Regarding claim 1, Cuccia teaches an optical measurement system to extract the levels of hemoglobin and oxygen saturation in different layers of tissues (paragraphs [0019], [0021], [0027]-[0035], [0080]-[0081]), comprising:
a light source with a plurality of wavelengths, configured to illuminate an area of tissue of a patient (12; paragraph [0071], paragraphs [0076]-[0077]; Figure 3);
a detector configured to capture the light signals reflecting from two or more layers of tissue from the illumined area of tissue at the one or more illumination wavelengths (18; paragraph [0071], paragraphs [0076]-[0077]; Figure 3);
a processor configured to compute, based on the captured light signals, one or more estimates of hemoglobin and oxygen saturation levels in each of the two or more layers of tissue to determine the level of severity of circulatory complications due to diabetes (paragraphs [0019], [0021], [0027]-[0035], [0080]-[0081]); and report the tissue vascular health as a function of the layer of tissue specific hemoglobin and oxygen saturation levels in each of the two or more layers tissue within the illuminated area of tissue of the patient (paragraphs [0054]-[0056], [0080]); but does not explicitly teach a display to display the vascular health of the tissue.
However, Khanicheh, an optical sensor device, teaches a display to display the vascular health of tissue (paragraphs [0133]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cuccia, to have a display, as taught by Khanicheh, because doing so enables a user to display their health data information.
Regarding claim 2, Cuccia, in view of Khanicheh, teaches wherein the light source illuminates the tissue with visible and near-infrared light (paragraphs [0076]-[0077]; as taught by Cuccia).
Regarding claim 3, Cuccia, in view of Khanicheh, teaches wherein the light source illuminates the tissue with structured light (paragraph [0071]; as shown in Figure 3; as taught by Cuccia).
Regarding claim 4, Cuccia, in view of Khanicheh, teaches wherein the detector is one of a 2D imaging detector array and a single-element detector (paragraph [0071]; as taught by Cuccia).
Regarding claim 5, Cuccia, in view of Khanicheh, teaches wherein the detector is one of a 2D imaging detector array comprising a CCD/CMOS camera and a single-element detector comprising one of a photodiode and an optical fiber relay to a detection system (paragraph [0071]; as taught by Cuccia).
Regarding claim 8, Cuccia, in view of Khanicheh, teaches wherein the display displays images of the processed data, displays images of the processed data and enables selection of values, or displays images and statistical distribution of values (paragraph [0133]; as taught by Khanicheh).
Regarding claim 9, Cuccia, in view of Khanicheh, teaches wherein the display is one of an interactive touchscreen device, a tablet, and a digital phone (paragraph [0133]; as taught by Khanicheh).
Regarding claim 10, Cuccia, in view of Hattery, teaches wherein the optical measurement device is configured to interface with a computer system, tablet, or digital phone with a wired or wireless connection (paragraph [0071]; as shown in Figure 3; as taught by Cuccia).
Regarding claim 11, Cucci teaches a method to extract the levels of hemoglobin and oxygen saturation in different layers of tissues of a patient to estimate the level of severity of circulatory complications due to diabetes (paragraphs [0019], [0021], [0027]-[0035], [0054], [0080]-[0081]), comprising:
illuminating an area of tissue of a patient with light signals comprising one or more wavelengths (paragraph [0071], paragraphs [0076]-[0077]; Figure 3);
capturing light reflecting from two or more layers of tissue from the illuminated area of tissue by a detector configured to capture light reflecting from the tissue at one or more illumination wavelengths (paragraph [0071], paragraphs [0076]-[0077]; Figure 3);
estimating, based on the captured light signals, the severity of circulatory complications due to diabetes as a function of the layer of tissue specific hemoglobin and oxygen saturation levels in each of the two or more layers of tissue within the illuminated area of tissue of the patient (paragraphs [0019], [0021], [0027]-[0035], [0080]-[0081]); and
reporting or displaying the estimated severity of circulatory complications within the illuminated area of tissue (paragraphs [0019], [0021], [0027]-[0035], [0080]-[0081]; paragraphs [0054]-[0056], [0080]), but does not explicitly teach a display to display the vascular health of the tissue.
However, Khanicheh, an optical sensor device, teaches a display to display the vascular health of tissue (paragraphs [0133]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cuccia, to have a display, as taught by Khanicheh, because doing so enables a user to display their health data information.
Regarding claim 13, Cucci, in view of Khanicheh, teaches further comprising generating a diagnosis of tissue health and/or risk from the severity of the progressive damage due to diabetes for the illuminated area of tissue (paragraphs [0054]-[0056], [0080]; as taught by Cucci).
Regarding claim 15, Cucci, in view of Khanicheh, teaches wherein the step of illuminating the tissue includes illuminating the tissue with visible and near-infrared light (paragraph [0071], paragraphs [0076]-[0077]; Figure 3).
Regarding claim 16, Cucci, in view of Khanicheh, teaches wherein the step of illuminating the tissue includes illuminating the tissue with structured light (paragraph [0071], paragraphs [0076]-[0077]; Figure 3).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuccia, in view of Khanicheh, as applied to claim 13 above, and further in view of US 20100312076 A1 (hereinafter referred to as “Bly”).
Regarding claim 14, Cucci, in view of Khanicheh, does not explicitly teach further comprising recommending a therapy, treatment, a treatment product, or a behavioral change in response to the diagnosis.
However, Bly, a system that recommends treatment based on measured skin related health parameters, teaches recommending a therapy, treatment, a treatment product, or a behavioral change in response to the diagnosis (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cucci, in view of Khanicheh, to recommend a treatment protocol, as taught by Bly, because doing so provides a user treatment options to better their health condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050273011 A1 teaches measuring for chromophore data at multiple layers of human tissue, including measuring for oxy and deoxy hemoglobin and oxygen saturation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792